DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-34 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “trapping flow channel has an inlet opening arranged on a side surface of the trapping probe” in combination with the remaining elements as set forth in claim 1.
 With regards to claims 2-11 are allowable based upon their dependency thereof claim 1.
With regards to claim 12
The prior art does not disclose or suggest the claimed “the temperature sensor flow channel has an opening arranged on a side surface of the heater-equipped temperature probe, and the temperature sensor is provided in the temperature sensor flow channel” in combination with the remaining elements as set forth in claim 12.
With regards to claims 13, & 15-17 are allowable based upon their dependency thereof claim 12.
With regards to claim 14
The prior art does not disclose or suggest the claimed “the temperature sensor flow channel has an opening arranged on a side surface of the heater-equipped 
With regards to claims 33 & 34 are allowable based upon there dependency thereof claim 14.
With regards to Method claim 18
The prior art does not disclose or suggest the claimed “the trapping flow channel having an inlet opening arranged on a side surface of the trapping probe” in combination with the remaining elements as set forth in claim 18.
With regards to claims 19-22 are allowable based upon there dependency thereof claim 18.
With regards to Method claim 23
The prior art does not disclose or suggest the claimed “a side wall forming step of forming side walls of the temperature sensor flow channel on a semiconductor substrate, the temperature sensor flow channel having an inlet opening arranged on a side surface of the heater-equipped temperature probe” in combination with the remaining elements as set forth in claim 23.
With regards to claims 24-27 are allowable based upon there dependency thereof claim 23.
With regards to Method claim 28
The prior art does not disclose or suggest the claimed “a side wall forming step of forming side walls of the temperature sensor flow channel on a semiconductor substrate, the temperature sensor flow channel having an inlet opening arranged on a 
With regards to claims 29-32 are allowable based upon there dependency thereof claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852